RENDERED: JUNE 18, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0702-MR


KIM GARRIGUS                                                         APPELLANT



                  APPEAL FROM GRAVES CIRCUIT COURT
v.                HONORABLE TIMOTHY C. STARK, JUDGE
                         ACTION NO. 19-CI-00101



CHAD BURNETT D/B/A HEARTLAND GARAGE, INC.                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Kim Garrigus (“Appellant”) appeals from the findings

of fact, conclusions of law, and trial order of the Graves Circuit Court awarding

her $5,250.20 for an unused portion of a construction retainer. Appellant argues

that the circuit court erred in ruling that Chad Burnett d/b/a Heartland Garage, Inc.

(“Appellee”) did not breach a construction contract and that Appellant took no
steps to mitigate the damages. For the reasons addressed below, we find no error

and affirm the order on appeal.

                     FACTS AND PROCEDURAL HISTORY

               On December 31, 2018, the parties executed a contract providing that

Appellee would construct a residential, detached garage on Appellant’s parcel for

the sum of $15,912.00. Pursuant to the contract, Appellant paid Appellee

$10,912.00 as a retainer for the project. On January 24, 2019, Appellee installed

forms and footers for the foundation of the garage. According to the record, the

forms and footers were in place for 19 days.

               On February 13, 2019, Appellee began pouring the concrete

foundation. While the foundation was being poured, Appellant told Appellee that

the foundation was being installed in the wrong location. Appellee told Appellant

that it was impossible to stop pouring the concrete in the midst of the job.

Appellant also claimed that the garage was one foot short of the contracted

dimensions. After the foundation was poured, no further work was completed on

the project.

               The following month, Appellant filed the instant action in Graves

Circuit Court alleging that Appellee breached the contract by pouring the

foundation in the wrong location and to the wrong dimensions. The matter

proceeded to a bench trial, whereupon the Graves Circuit Court determined that


                                          -2-
Appellant failed to demonstrate that Appellee breached the contract. The court

further determined that Appellant made no effort to mitigate the alleged damages.1

The court accepted Appellee’s testimony that it expended $5,661.80 to install the

forms and the footers and to pour the foundation. It then deducted that sum from

the $10,912.00 retainer paid by Appellant, resulting in damages payable to

Appellant in the amount of $5,250.20. This appeal followed.

                            ARGUMENT AND ANALYSIS

              Appellant argues that the trial court erred by finding that Appellant

had not demonstrated that Appellee breached the contract and that Appellant made

no effort to mitigate damages. Citing Kentucky Shakespeare Festival, Inc. v.

Dunaway, 490 S.W.3d 691 (Ky. 2016), Appellant contends that in the absence of

ambiguity, a written instrument will be enforced according to its terms. As applied

herein, Appellant argues that she provided the trial court with the contract, as well

as pictures showing where the garage was incorrectly placed. She argues that

common sense shows that the garage was placed in the wrong area. According to

Appellant, the garage did not match the diagram in the contract, it did not line up

with Appellant’s driveway, and it was placed over utility lines. Further, Appellant




1
 Though not expressly stated in the order on appeal, it appears from the record that the trial
court believed that Appellant had ample opportunity to request a change in the placement of the
garage during the approximately 19 days that the forms and footers were present in her yard.

                                              -3-
maintains that the size of the foundation was smaller than the 30’ x 24’ design

specified in the diagram on the contract.

             Directing our attention to Barnett v. Mercy Health Partners-Lourdes,

Inc., 233 S.W.3d 723, 726 (Ky. App. 2007), Appellant argues that she proved a

breach of the contract by demonstrating 1) the existence of a contract; 2) breach of

that contract; and 3) damages flowing from the breach. She notes that the parties

have stipulated as to the existence of a contract and maintains that the evidence she

presented proves a breach thereof. Appellant argues that she has suffered a

pecuniary loss by virtue of the breach, including loss of performance under the

contract, as well as the cost of removing the foundation and hiring another

company to build the garage. She seeks an opinion and order reversing the order

on appeal.

             We review a trial court’s factual findings for clear error and will not

set them aside if they are supported by substantial evidence. Kentucky Rules of

Civil Procedure (“CR”) 52.01; Owens-Corning Fiberglas Corp. v. Golightly, 976

S.W.2d 409, 414 (Ky. 1998). Substantial evidence means evidence of substance

and relevant consequence having the fitness to induce “conviction in the minds of

reasonable men.” Kentucky State Racing Comm’n v. Fuller, 481 S.W.2d 298, 308

(Ky. 1972) (citation omitted). Questions of law are subject to de novo review.




                                            -4-
Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. App.

2002).

             The first question for our consideration is whether the trial court’s

findings of fact were supported by substantial evidence. We must answer this

question in the affirmative. The evidence presented to the trial court consisted

primarily of the parties’ testimony and the contract. Appellant maintained that the

garage was not properly situated in conformity with the contract, whereas Appellee

stated that it was correctly placed. The contract contains a simple, hand-drawn

representation of a garage, and shows exterior dimensions of 30’ x 24’. Neither

the contract language nor the drawing, however, gives any clue as to where the

garage was to be located. While Appellant provided the trial court with pictures

showing where she wanted the garage placed, these pictures are not part of the

contract.

             The trial court made the following findings: that there was a contract

in the amount of $15,912.00; that Appellant paid a retainer of $10,912.00; that the

forms and footers were in place for 19 days; that while the foundation was being

poured, Appellant claimed it was in the wrong place; and that Appellee’s cost in

the project up to that point was $5,661.80. Each of these findings is supported by

substantial evidence contained in the record.




                                         -5-
             The question of law presented to the trial court was whether Appellee

breached the contract by pouring the foundation in the wrong place and to the

wrong dimensions. The trial court determined that Appellant failed to demonstrate

that Appellee breached the contract. It also found that Appellant made no effort to

mitigate her alleged damages. Reviewing this question of law de novo, Cantrell

Supply, Inc., supra, we find no basis for concluding that Appellee breached the

contract. The contract is silent as to the garage’s placement, and Appellant has

offered nothing other than her own testimony to support her claim that the

foundation was not poured to the proper dimensions. Due regard must be given to

the opportunity of the trial judge to consider the weight and credibility of the

witnesses. Lawson v. Loid, 896 S.W.2d 1, 3 (Ky. 1995) (citing CR 52.01). As a

breach is an essential element of a claim of breach of contract, Barnett, supra, and

having found no breach, we cannot conclude that the Graves Circuit Court erred in

finding no breach of contract.

             As to the issue of mitigation of damages, while it is true that a party

claiming damages for breach of contract must use reasonable efforts to mitigate his

damages, “[t]he party committing the breach bears the burden of proving that the

plaintiff failed to mitigate his damages.” Jones v. Marquis Terminal, Inc., 454

S.W.3d 849, 852 (Ky. App. 2014). Since Appellant has not demonstrated that

Appellee breached the contract, the issue of mitigation of damages is moot.


                                         -6-
                                  CONCLUSION

             The findings of the Graves Circuit Court are supported by substantial

evidence, and our review leads us to conclude that circuit court properly found no

breach of contract. For these reasons, we affirm the findings of fact, conclusions

of law, and trial order of the Graves Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Heather L. Jones                           Andrew D. Leonard
Paducah, Kentucky                          Mayfield, Kentucky




                                         -7-